Title: From Benjamin Franklin to David Sears, 16 February 1779 [i.e., 17]
From: Franklin, Benjamin
To: Sears, David


Sir
Passy feby 16. [i.e., 17] 79
There is no Article in the Treaty between France & the U. S. which entitles us to the Payment of such Duties only as the Subjects of France are liable to. The Stipulation is, that We shall not be obliged to pay greater Duties than are paid by the most favor’d foreign Nations. Your Correspondent at Rochelle by informing himself what those Duties are respecting furs, will know what he is to pay. I send you the Treaty itself for your better Information.
My Respects to M. Choever. I have the Honor to be &c.
M. David Sears Amsterdam(NB. dated by error the 16. wrote & sent the 17)
